 
Exhibit 10.63

SUBSCRIPTION AGREEMENT
 
Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California 92121


Ladies and Gentlemen:
 
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:
 
1.   This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”), and the Investor.
 
2.   The Company has authorized the sale and issuance of (i) up to _______
shares (the “Shares”) of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), and (ii) warrants to purchase up to ________ shares of
Common Stock in the form attached hereto as Exhibit B (the “Warrants” and
together with the Shares, the “Securities”).  The purchase price for the
Securities shall be $2.10 per unit, with each unit consisting of one (1) Share
and one and four-tenths (1.4) Warrants (the “Offering”). The Offering and
issuance of the Securities have been registered under the Securities Act of
1933, as amended (the “Securities Act”), pursuant to the Company’s Registration
Statement on Form S-3 (No. 333-157023), including all amendments thereto, the
exhibits and any schedules thereto, the documents otherwise deemed to be a part
thereof or included therein by the rules and regulations (the “Rules and
Regulations”) of the Securities and Exchange Commission (the “Commission”) and
any registration statement relating to the Offering and filed pursuant to Rule
462(b) under the Rules and Regulations (collectively, the “Registration
Statement”).  The Investor acknowledges that the Company intends to enter into
subscription agreements in substantially the same form as this Agreement with
certain other investors.  The Company agrees that it shall use commercially
reasonable efforts to list the Warrants on the Nasdaq Global Market as soon as
practicable.
 
3.   As of the Closing (as defined below) and subject to the terms and
conditions hereof,  the Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
such number of Shares and Warrants as is set forth on the signature page hereto
(the “Signature Page”).  The Investor acknowledges that the Offering is not a
firm commitment underwriting and that there is no minimum offering
amount.  Certificates representing the Shares purchased by the Investor will not
be issued to the Investor; instead, such Shares will be credited to the Investor
using customary procedures for book-entry transfer through the facilities of The
Depository Trust Company (“DTC”).  The Warrants will be issued by the Company,
and delivered to the Investor, in physical form.  This Offering will not clear
directly through the Placement Agent (as defined below) acting in such capacity.
Consequently, the Investor must instruct their individual broker how to settle
the transaction.
 
4.   The completion of the purchase and sale of the Securities shall occur at a
closing (the “Closing”) which, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, shall occur on March 13,
2009.  At the Closing, (a) the Company shall cause its transfer agent to release
to the Investor the number of Shares being purchased by the Investor, (b) the
Company shall deliver to the Investor the Warrants being purchased by the
Investor and (c) the aggregate purchase price for the Securities being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company.  The provisions set forth in Exhibit A hereto shall be incorporated
herein by reference as if set forth fully herein.
 
5.   The Registration Statement filed by the Company with the Commission
contains a prospectus (the “Base Prospectus”) and the Company will promptly file
with the Commission a final prospectus supplement (collectively with the Base
Prospectus, the “Prospectus”) with respect to the Registration Statement in
conformity with the Securities Act, including Rule 424(b) thereunder.  The
Investor hereby consents to the receipt of the Company’s Prospectus in portable
document format, or .pdf, via e-mail.
 

--------------------------------------------------------------------------------


 
6.   The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated March 9, 2009 with Piper Jaffray & Co. (the “Placement
Agent”), which will act as the Company’s placement agent with respect to the
Offering and receive a fee in connection with the sale of the Securities.  The
Placement Agreement contains certain representations and warranties of the
Company.  The Company acknowledges and agrees that the Investor may rely on the
representations and warranties made by it to the Placement Agent in Section 2 of
the Placement Agreement to the same extent as if such representations and
warranties had been incorporated in full herein and made directly to the
Investor, which shall be a third party beneficiary thereof.  Capitalized terms
used, but not otherwise defined, herein shall have the meanings ascribed to such
terms in the Placement Agreement.
 
7.   The obligations of the Company and the Investor to complete the
transactions contemplated by this Agreement shall be subject to the following:
 
(a)   The Company’s obligation to issue and sell the Securities to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Shares and Warrants being purchased hereunder as set forth on the Signature
Page and (ii) the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.
 
(b)   The Investor’s obligation to purchase the Securities will be subject to
the condition that the Placement Agent shall not have: (i) terminated the
Placement Agreement pursuant to the terms thereof or (ii) determined that the
conditions to closing in the Placement Agreement have not been satisfied.
 
8.   The Company hereby makes the following representations, warranties and
covenants to the Investor:
 
(a)   The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company.  This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 
(b)   The Company shall (i) before the opening of trading on the Nasdaq Global
Market on the next trading day after the date hereof, issue a press release,
disclosing all material aspects of the transactions contemplated hereby and (ii)
make such other filings and notices in the manner and time required by the
Commission with respect to the transactions contemplated hereby.  Upon the
issuance of the press release described in the immediately preceding sentence,
the Investor will not be in receipt of any material, non-public information
provided to it by the Company, its officers or directors.  The Company shall not
identify the Investor by name in any press release or public filing, or
otherwise publicly disclose the Investor’s name, without the Investor’s prior
written consent, unless required by law or the rules and regulations of any
self-regulatory organization or exchange to which the Company or its securities
are subject.
 
(c)           The making, execution and performance of this Agreement by the
Company and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) the charter, bylaws or other
organizational documents of the Company, as applicable, (ii) any law, order,
rule, regulation, writ, injunction, judgment or decree of any court,
administrative agency, regulatory body, government or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or its
properties (including federal and state securities laws and regulations and the
rules and regulations of the Nasdaq Global Market) or (iii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
 
 
 

--------------------------------------------------------------------------------

 
 
instrument to which the Company or any of its subsidiaries is a party, except
for any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on the Company, its subsidiaries or any property
or asset of the Company or any of its subsidiaries or the Company's performance
of its obligations hereunder or the consummation of the transactions
contemplated hereby.
 
(d)           The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations hereunder in
accordance with the terms hereof, other than (i) as may be required under the
Securities Act, (ii) any necessary qualification of the Securities under the
securities or blue sky laws of the various jurisdictions in which the Securities
are being offered by the Placement Agent and (iii) under the rules and
regulations of the Financial Industry Regulatory Authority (“FINRA”).  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence will be obtained or
effected on or prior to the Closing, and the Company and its subsidiaries are
unaware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.  The Company is not in violation of the requirements
of the Nasdaq Global Market and has no knowledge of any facts which would
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.
 
9.   The Investor hereby makes the following representations, warranties and
covenants to the Company:
 
(a)   The Investor represents that (i) it has received or had full access to the
Base Prospectus as well as the Company’s periodic reports and other information
incorporated by reference therein, prior to or in connection with its receipt of
this Agreement, (ii) it is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Securities, and (iii) it does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Securities.
 
(b)   The Investor has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.   The
execution and delivery of this Agreement by the Investor and the consummation by
it of the transactions contemplated hereunder have been duly authorized by all
necessary action on the part of the Investor.  This Agreement has been executed
by the Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(c)   The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice.  The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.
 
(d)   The making, execution and performance of this Agreement by the Investor
and the consummation of the transactions contemplated herein will not conflict
with or result in a breach or violation of any of the terms and provisions of,
or constitute a default under, (i) the charter, bylaws or other organizational
documents of such Investor, as applicable, or (ii) any law, order, rule,
regulation, writ, injunction, judgment or decree of any court, administrative
agency, regulatory body, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Investor or its properties, except for
any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on such Investor’s performance of its obligations
hereunder or the consummation of the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


 
(e)   The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated herein prior to the public
disclosure of that information by the Company.
 
(f)   Neither the Investor nor any Person acting on behalf of, or pursuant to
any understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any purchases or sales of the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that the Investor first discussed the
transactions contemplated hereby with the Placement Agent or the
Company.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not against
the box, and all types of direct and indirect stock pledges, forward  sale
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.  The Investor covenants
that neither it, nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
will engage in any purchases or sales of the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed or the transactions contemplated hereby
are terminated.
 
(g)   The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a, and it has no direct or indirect association with any, FINRA member or an
Associated Person (as such term is defined under the FINRA Membership and
Registration Rules Section 1011) as of the date hereof, and (iii) neither it nor
any group of investors (as identified in a public filing made with the
Commission) of which it is a member, acquired, or obtained the right to acquire,
20% or more of the Common Stock (or securities convertible or exercisable for
Common Stock) or the voting power of the Company on a post-transaction
basis.    Exceptions:



--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
10.   Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor.
 
11.   This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
12.   The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.
 
13.    In case any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
14.    This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
 
15.    This Agreement may be executed in counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when counterparts have been signed
by each party hereto and delivered to the other party.
 

--------------------------------------------------------------------------------


 
16.    The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement shall constitute written confirmation of
the Company’s sale of Securities to such Investor.
 
17.    In the event that before the Closing the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.
 

 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE
 
 
Number of
Shares:                                                                                     
 
Number of
Warrants:                                                                                     
(such number to be equal to 140% of the number of Shares being purchased by the
Investor)
 
Purchase Price Per Unit: $2.10
 
Aggregate Purchase Price:
$                                                                                     


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 


 
Dated as of: March ___, 2009
 


 
 
                        
INVESTOR
 
By:                                                      
Print Name:                                                      
Title:                                                      
Name in which Securities are to be registered:  _____________________
Mailing Address:     ____________________________
____________________________
____________________________
Facsimile Number: _____________________
Email Address:  _____________________
Taxpayer Identification Number:  _________________________
Manner of Settlement of the Shares:  DWAC (see Exhibit A for explanation and
instructions)
 
 
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)
 
 
                                
 
   
DTC Participant Number
 
                                
   
Name of Account at DTC Participant being credited with the Shares
 
                                
   
Account Number at DTC Participant being credited with the Shares
 
                                  

 


 
 

--------------------------------------------------------------------------------

 



Agreed and Accepted this _____ day of March, 2009:


 
CYTORI THERAPEUTICS, INC.
 


By:                                                                
Title:                                                                
 


 
Sales of the Securities purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
INSTRUCTIONS FOR SETTLEMENT
 
Unless otherwise agreed to by the Company and the Investor, the following
instructions shall govern the delivery of funds and the transfer of the Shares:
 
1.           Delivery of Funds
 
By NO LATER THAN 3:00 p.m. New York City time on March 11, 2009, wire the
purchase price for the Securities to the trust account of JPMorgan Chase Bank,
N.A, as Escrow Agent, using the wire transfer instructions below.
 
The wired funds will be held in escrow pursuant to the Escrow Agreement until
the Closing and will be delivered by the Escrow Agent on your behalf to the
Company upon the satisfaction, in the sole judgment of the Placement Agent, of
the conditions set forth in Section 7(b) of the Subscription Agreement to which
this Exhibit A is attached.
 
2.           Wire Transfer Instructions
 
JPMorgan Chase Bank
ABA # 021000021
Account No.:  XXXXXXXXX
Account Name: Cytori Therapeutics Subscription
Attention: Andy Jacknick/Debbie DeMarco


Please also coordinate with your financial institution to ensure that
transaction fees are not inadvertently deducted from the wired funds prior to
their receipt by JPMorgan Chase Bank.


Contact at the Escrow Agent:


Name:  Andy Jacknick - JPMorgan Chase Bank, N.A
Tel:  212-623-0241


3.           Initiation of DWAC and Transfer of Shares


The Shares will be sent from the Company's transfer agent, ComputerShare
Investor Services, LLC, by DWAC to your prime broker.  You must contact your
prime broker and ask them to initiate the DWAC or you will not receive the
Shares.  The Shares will only be released after the Company’s receipt of the
funds.

 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
FORM OF WARRANT
 
 

--------------------------------------------------------------------------------

